COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  MYRTA CABALLERO ENCINAS,                      §
                                                                No. 08-16-00050-CV
             Appellant,                         §
                                                                  Appeal from the
  v.                                            §
                                                                 83rd District Court
  BILLY WAYNE JACKSON,                          §
                                                               of Pecos County, Texas
             Appellee.                          §
                                                                    (TC# 7336)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JUNE, 2018.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating